Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/27/2022 has been entered. 

 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 05/27/2022.  In the Amendment, Applicant amended claims 1, 8, 15 and 19.  Claims 21 and 22 are newly added.  Claims 6 and 13 are cancelled.
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (PE2E, NPL-ACM, Google, etc.);
Claims 1-5, 7-12 and 14-22 (renumbered 1-20) are allowed.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The invention is directed: Change/update certificate from the distribute data source in memory without restart of the computer/system.
 	The closest prior arts are Haga et al. (US PGPUB 2011/0185165, hereinafter Haga) in view of Nimmagadda et al. (US PGPUB 2012/0284712, hereinafter Nimmagadda) and further in view of Heath et al. (US PGPUB 2014/0075567, hereinafter Heath) are generally directed to various aspect of method, computer program product  and computer system for software upgrade of computer nodes of a distributed system without requiring a reboot of the node.
 	However, none of Haga, Nimmagadda and Heath teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 8, and 15. For examples, it failed to teach maintaining, by a computing device, a plurality of certificates in a credential store using a distributed data source, wherein the plurality of certificates is associated with a plurality of micro-services, wherein each micro-service maintains a separate in-memory certificate store that is managed independently from other micro-services, wherein each of the separate in-memory credential stores separately includes a key store and a trust store; loading at least one certificate of the plurality of certificates on a first micro- service of the plurality of micro-services in an in-memory location of a webserver from the distributed data source upon startup; detecting a change in the at least one certificate of the plurality of certificate on the first micro-service in the distributed data source.
 	
This feature in light of other features, when considered as a whole, in the independent claims 1, 8 and 15 are allowable over the prior arts of record.
An updated search for prior art on PE2E database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1, 8 and 15. 
	The dependent claims depending upon claims 1, 8 and 15 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163